                                               Certificate Number: 17082-TXW-CC-032928131


                                                              17082-TXW-CC-032928131




                    CERTIFICATE OF COUNSELING

I CERTIFY that on June 6, 2019, at 7:18 o'clock AM MST, TONJUA R
CARPENTER received from Summit Financial Education, Inc., an agency
approved pursuant to 11 U.S.C. 111 to provide credit counseling in the Western
District of Texas, an individual [or group] briefing that complied with the
provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   June 6, 2019                           By:      /s/Denis L Escamilla De Garcia


                                               Name: Denis L Escamilla De Garcia


                                               Title:   Certified Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
